Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the normal communication state" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is dependent upon claim 1 which recites “a communication state” but there is no reference to “a normal communication state”. It is unclear whether the two limitations are referring to the same state. For examination purposes, Examiner assumes the normal communication state corresponds to the communication state of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-9, 11, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2011/0201327 (“Kaul”).

Regarding claim 1, Kaul discloses a message processing method, applied to a terminal device (mobile computing device) having a modem ([0095]), the method comprising: 
monitoring a running state of the modem, and restarting the modem when it is detected that the modem crashes ([0066] At 204, a determination is made at a module as to whether or not it has crashed. For example, telephony controller 170 of mobile computing device 150 may monitor itself to be aware if it has crash or not); and 
maintaining a communication connection state, and prohibiting notification of a modem crash message to a user ([0066] If a crash is detected the module is gets its provider list at 208. For example, if telephone controller 170 crashes, it may automatically get a list of all providers that may help it to resynchronize using the HEMSTY procedure; [0022] on smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented). Note that the method detects status of any component of the device involved in the communication connection which thereby includes the modem.


Regarding claim 11, Kaul discloses a message processing apparatus, applied to a terminal device comprising a modem, the apparatus comprising: a memory device configured to store instructions; and a processor configured to invoke the instructions stored in the memory to execute operations including: 	monitoring a running state of the modem, and restarting the modem when it is detected that the modem crashes ([0066] At 204, a determination is made at a module as to whether or not it has crashed. For example, telephony controller 170 of mobile computing device 150 may monitor itself to be aware if it has crash or not); and 
maintaining a communication connection state, and prohibiting notification of a modem crash message to a user ([0066] If a crash is detected the module is gets its provider list at 208. For example, if telephone controller 170 crashes, it may automatically get a list of all providers that may help it to resynchronize using the HEMSTY procedure; [0022] on smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented). Note that the method detects status of any component of the device involved in the communication connection which thereby includes the modem). 

Regarding claims 2 and 12, Kaul discloses the mobile computing device 400 may comprise a subscriber identity module (SIM) 430 coupled to the radio processor 404 ([0100]), wherein the maintaining a communication connection state, and prohibiting notification of a modem crash message to users comprises: monitoring a state of a SIM card, and prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal (as discussed in [0011]the crash or failure of any component related to or involved in a wireless data connection, including voice, data, GPS, etc., for example, may result in the loss or drop of the entire wireless data connections, even if, for example, the radio firmware has not actually crashed. This would therefore include malfunction of the SIM card.

Regarding claims 6 and 16, Kaul discloses the message processing method and apparatus, wherein the maintaining a communication connection state, and prohibiting notification of a modem crash message to a user comprises: 
prohibiting prompt of the user being unable to make a call when the user makes a call ([0022] On smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented, [0011] including in ongoing calls).  

Regarding claims 7 and 17, Kaul discloses the message processing method and apparatus further comprising: 
maintaining the call in a waiting state, not establishing a connection between the call and the modem, and enabling the call to establish a connection with the modem after the modem is restarted successfully ([0011] implement protocol that helps to preserve wireless data connections despite critical system component or daemon failure. For example, maintaining a wireless connection when a Host Telephony Interface Layer stack (TIL) or a data wide area network (WAN) stack crashes or resets during active wireless data communication sessions).

Regarding claim 8, Kaul discloses the message processing method according to claim 1, wherein the maintaining a communication connection state, and prohibiting notification of the modem crash message to a user comprises: 
maintaining a mobile data connection available state, and prohibiting issuance of a mobile data disconnection message ([0022] On smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented by [0011] implement protocol that helps to preserve wireless data connections despite critical system component or daemon failure. For example, 

Regarding claim 9, Kaul discloses the message processing method according to claim 8, further comprising: caching a data packet waiting to be uploaded through a mobile data connection, and uploading the data packet through the re-established mobile data connection after the modem is restarted successfully ([0045] the HEMSTY logic may preserve a non-disruptive voice or data session with the network as long as the physical voice and data channels were acquired at one end of the spectrum, and, preserve the notion of continuity to the user, in terms of what they perceive and how the system behaves to their inputs at the time of the crash and recovery).

Regarding claim 18, Kaul discloses the message processing apparatus according to claim 11, wherein the processor is further configured to: 
maintain a mobile data connection available state, and prohibiting issuance of a mobile data disconnection message ([0022] On smart phones devices implementing a HEMSTY protocol, the visual and actual indications of a crash, may be prevented by [0011] implement protocol that helps to preserve wireless data connections despite critical system component or daemon failure. For example, maintaining a wireless connection when a Host Telephony Interface Layer stack (TIL) or a data wide area network (WAN) stack crashes or resets during active wireless data communication sessions); and
cache a data packet waiting to be uploaded through a mobile data connection, and uploading the data packet through the re-established mobile data connection after the modem is restarted successfully ([0045] the HEMSTY logic may preserve a non-disruptive voice or data session with the network as long as the physical voice and data channels were acquired at one end of the spectrum, and, 

Regarding claim 19, Kaul discloses a non-transitory computer-readable storage medium stored thereon instructions executed by a processor to implement the message processing method according to claim 1 ([0028]).  

Regarding claim 20, Kaul discloses a mobile terminal implementing the method according to claim 1 (fig. 1A, mobile terminal or 1B, mobile terminal 150), wherein the mobile terminal is configured to: 
by maintaining the normal communication state after the modem crashes, ensure that the user continues to use services of the mobile terminal normally to avoid the interruptions; and resume normal operation after the modem is restarted, thereby preventing the user from perceiving that the modem has ever crashed ([0067-0068] if a crash is detected the system automatically resynchronizes thereby resuming normal operation, [0022] connection state appears normal to the user as indications are prevented).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0201327 (“Kaul”) in view of U.S. Publication No. 2020/0366328 (“Park et al.”).

Regarding claims 3 and 13, Kaul does not specify the message processing wherein the state of the SIM card comprises a state that the SIM card is in a card slot; and the prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal comprises: prohibiting record of a SIM card drop message and prohibiting notification of the SIM card drop message to a status bar when it is monitored that the SIM card is dropped.  
	However, a state of the SIM card comprises a state that the SIM card is in a card slot is well-known in the art, for example, Park et al. discloses processor 752 may be configured to generate a polling signal in each designated cycle, detect a response to the polling signal from the SIM card, determine that there is an error in the SIM card if there is no response of the SIM card, drive a designated timer in response to reception of the pre-event, and generate no polling signal while the designated timer is driven. The first processor 751 may be an application processor, and the second processor 752 may be a communication processor ([0038]). 
	Thus a person of ordinary skill in the art before the effective filing date of the claimed invention would recognize SIM card insertion state as a failure condition when combined with the teachings of Kaul to arrive at the claimed invention for recognizing a network connection is not possible and preventing a notification message.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0201327 (“Kaul”) in view of CN 102098390 (“Gu et al.”).

Regarding claims 4 and 14, Kaul does not specify the message processing wherein the state of the SIM card comprises a SIM card network state; and the prohibiting issuance of a SIM card abnormal message when it is monitored that the SIM card is abnormal comprises: prohibiting notification of a message indicating that the SIM card is in the network but there is no service to a status bar when it is monitored that the SIM card is in the network but there is no service.  
	However, a state of the SIM card comprises a network connectivity state is well-known in the art, for example, Gu et al. discloses a card loss recovery method of cellular phone SIM card, comprising the steps as follows: A, when data transmission fails (SIM card is lost) due to interference to electric signal of the cellular phone SIM card, the whole cellular phone system does not restart but cuts the power of the SIM card and then powers the SIM card again, with the purpose of restarting access and network connection of SIM card (abstract)99.
	Thus a person of ordinary skill in the art before the effective filing date of the claimed invention would recognize SIM card network state as a failure condition when combined with the teachings of Kaul to arrive at the claimed invention for recognizing a network connection is not possible and preventing a notification message.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0201327 (“Kaul”) in view of U.S. Publication No. 2012/0246524 (“Thomas et al.”).

Regarding claims 5 and 15, Kaul does not specify the message processing wherein the state of the SIM card comprises a SIM card signal strength state; and the prohibiting issuance of a SIM card abnormal 
	In a similar field of endeavor, Thomas et al. discloses a diagnostic module may be programmed to detect a diagnostic condition in the corresponding wireless node. A diagnostic condition may be detected when, for example, there is lost or reduced signal strength ([0018]). 
	Thus a person of ordinary skill in the art before the effective filing date of the claimed invention would recognize signal strength as a failure condition when combined with the teachings of Kaul to arrive at the claimed invention for recognizing a network connection is not possible and preventing a notification message.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0201327 (“Kaul”) in view of CN 105376113 (“Li”).

Regarding claim 10, Kaul does not specify the message processing method according to claim 9, further comprising: determining whether the modem is restarted successfully after the modem crashes for a predetermined time, and notifying a user of the modem crash message if the modem fails to be restarted successfully.  
In a similar field of endeavor, Li discloses method of processing abnormal network communication function. In at step S311, a modem judges the first protocol stack is halted caused by an abnormal cause abnormal has been reported. Specifically, abnormal reason the network anomaly can be a reason code to represent, different corresponding abnormal reason different reason code, the exception reason can be represented by means of a textual description. In the embodiment of the invention, if the first protocol stack is halted caused by abnormality of abnormal reason has been reported then the exception process is over.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652